Citation Nr: 0636294	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2005, a 
Travel Board hearing was held before the undersigned.  
Unfortunately, the tape of that hearing was inaudible, and 
could not be transcribed.  The veteran was offered, and 
requested, an opportunity for another Travel Board hearing.  
He failed to report for such hearing scheduled in May 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005) and the regulations implementing it apply in 
the instant case.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2006).

It is not in dispute that the veteran served in combat and 
experienced stressor events in service.  His awards and 
decorations include a Purple Heart Medal and a Combat Action 
Ribbon.  

VA treatment records in the file show visits with a PTSD 
counselor (with diagnoses including PTSD).  

The veteran's psychiatric disability picture is clouded by a 
long history of alcohol dependence.  On December 2002 and 
June 2003 VA examinations, it was determined, in essence, 
that the veteran had some symptoms of PTSD, but did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The veteran's 
representative noted in written argument in October 2006 that 
one of the VA examiners had commented that there was 
insufficient opportunity for more exhaustive testing.  The 
veteran indicated at the July 2005 Travel Board hearing that 
he would prefer to be examined at a facility other than the 
Danville VA hospital.  

Given that the veteran was undeniably exposed to stressor 
events in service, and has been found to have some, but not 
all, manifestations needed to establish a diagnosis of PTSD, 
and in light of the observations above, and of the fact that 
it is now more than 3 years since he was examined for PTSD by 
VA, fairness dictates that he be afforded an examination to 
determine whether he now has PTSD.  Furthermore, the most 
recent psychiatric treatment records in the file are dated in 
2003.  Any current psychiatric treatment records would 
certainly have bearing on the question of whether the veteran 
has symptoms sufficient to support a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify all sources of psychiatric 
treatment he has received since November 
2003.  The RO secure copies of complete 
clinical records of such treatment from 
all sources identified.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him (at a 
facility other than Danville VA hospital 
if such psychiatrist is not available at 
Danville) to determine whether he now has 
PTSD (under DSM-IV criteria) related to 
his Vietnam combat stressor events.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner's opinion as to 
whether or not the veteran has PTSD should 
include an explanation of what symptoms of 
the veteran support that diagnosis and, if 
a diagnosis of PTSD is not made, what is 
lacking to establish that diagnosis

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

